       Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS                        No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf             Hon. Alvin K. Hellerstein
of all others similarly situated,

       Plaintiffs,

       v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

       Defendants.


                     DECLARATION OF LYNN A. ELLENBERGER
                 IN SUPPORT OF PLAINTIFF MELISSA THOMPSON’S
                EMERGENCY MOTION TO SEAL AND FOR SANCTIONS

       I, Lynn A. Ellenberger, under oath, declare as follows:

       1.      I am counsel for Plaintiff Melissa Thompson (“Plaintiff”) in this matter. I have

full knowledge of the matters stated herein, and could and would testify hereto.

       2.      On February 6, 2021, Plaintiffs Louisette Geiss, Sarah Ann Masse, and Melissa

Thompson (“Plaintiffs”) filed a motion to stay the case pending filing of the bankruptcy plan

effective date notice. ECF 394. Plaintiffs filed the motion because counsel for Defendant

Harvey Weinstein (“Defendant”) ignored Plaintiffs’ two attempts to solicit Weinstein’s

agreement for a stay to save the parties the time and expense of litigation that will likely be

moot. Exhibit 1.

       3.      Attorney Ansari never conferred with Plaintiff’s counsel regarding the timing of

Ms. Thompson’s deposition prior to filing Defendant’s Response to Plaintiffs’ Motion to Stay on

February 8, 2021. ECF 396. If he did, he would have learned that such request is
Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 2 of 11
Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 3 of 11




             EXHIBIT 1
                Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 4 of 11


Lynn Ellenberger

From:                 Lynn Ellenberger
Sent:                 Thursday, January 28, 2021 10:21 AM
To:                   Imran H. Ansari, Esq.; Taylor Friedman; Alex Sieburth; Michael DiBenedetto
Cc:                   Elizabeth Fegan; Whitney K. Siehl
Subject:              RE: Geiss v. The Weinstein Company Holdings, LLC, No. 1:17-cv-09554-AKH



Good morning. I am following up on the below to see if you had a response for us? Thank you. ‐ Lynn

Lynn A. Ellenberger| Fegan Scott LLC | 412.346.4104




From: Lynn Ellenberger
Sent: Tuesday, January 26, 2021 9:40 AM
To: Imran H. Ansari, Esq. <iansari@aidalalaw.com>; Taylor Friedman <tfriedman@aidalalaw.com>; Alex Sieburth
<asieburth@aidalalaw.com>; Michael DiBenedetto <mdibenedetto@aidalalaw.com>
Cc: Elizabeth Fegan <beth@feganscott.com>; Whitney K. Siehl <WhitneyS@hbsslaw.com>
Subject: Geiss v. The Weinstein Company Holdings, LLC, No. 1:17‐cv‐09554‐AKH

Hi, Imran – Yesterday the bankruptcy court confirmed The Weinstein Company’s Fifth Amended Joint Chapter
11 Plan of Liquidation in In re: The Weinstein Company Holdings LLC, No. 18‐10601 (MFW) (Bankr. D.
Del.). Our clients, Louisette Geiss, Melissa Thompson, and Sarah Ann Masse, the only plaintiffs with existing
claims, will participate in the bankruptcy claims process. I am writing to see if you will agree to a stay of the
case pending a final order in the bankruptcy court and subsequent dismissal of our clients’ claims. Please
advise. Thank you. ‐ Lynn

Lynn A. Ellenberger | Of Counsel
Fegan Scott LLC
500 Grant St., Suite 2900
Pittsburgh, PA 15219
Direct: 412.346.4104 | Fax: 312.264.0100
www.feganscott.com




                                                            1
Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 5 of 11




             EXHIBIT 2
      Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 6 of 11


From:             Lynn Ellenberger
To:               Imran H. Ansari, Esq.; Taylor Friedman; Michael DiBenedetto
Cc:               Elizabeth Fegan; Whitney K. Siehl; Brooke Achua
Subject:          Geiss v. The Weinstein Company Holdings, LLC, No. 1:17-cv-09554-AKH
Date:             Tuesday, February 9, 2021 9:29:49 AM
Attachments:      image001.png



Counsel - In your response to Plaintiff’s motion to stay case, you gratuitously attach an email
from Melissa Thompson while asking that Melissa Thompson’s deposition be taken forthwith
should a stay be granted then lifted (notwithstanding we provided dates of availability). Your
response raises a discovery issue for which you did not confer with us and is in violation of L.
Civ. R. 37.2 and Judge Hellerstein’s Rule 2.E. The filing is intended to harass in violation of the
rules. We intend to move for sanctions if the pleading is not withdrawn by noon eastern
today. - Lynn



Lynn A. Ellenberger | Of Counsel
Fegan Scott LLC
500 Grant St., Suite 2900
Pittsburgh, PA 15219
Direct: 412.346.4104 | Fax: 312.264.0100
www.feganscott.com
Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 7 of 11




             EXHIBIT 3
      Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 8 of 11


From:           Imran H. Ansari, Esq.
To:             Lynn Ellenberger
Cc:             Elizabeth Fegan; Whitney K. Siehl; Brooke Achua; Arthur Aidala; Taylor Friedman; Michael DiBenedetto
Subject:        RE: Geiss v. The Weinstein Company Holdings, LLC, No. 1:17-cv-09554-AKH
Date:           Tuesday, February 9, 2021 12:02:46 PM
Attachments:    image001.png
                image008.png
                image009.png
                image010.png


Dear Ms. Ellenberger,

We respectfully disagree with your characterization of Defendant’s response, and our
position is that there was nothing inappropriate about Defendant’s response to your clients’
Motion to Stay. Further, your threat of moving for sanctions, where no basis for such drastic
relief is present, is misplaced and seems to be intended to intimidate and/or harass.

First, the Plaintiffs have raised the need to take Ms. Thompson’s deposition in an exigent
manner due to her health. You have done so since November 2020. In recognition of this,
Defendant, while not opposing the stay, has requested that should the Court impose a stay
(which it may not) enter an order, mandating that Ms. Thompson be produced forthwith
upon a lifting of any stay. If she was of poor health requiring exigency in November 2020,
then certainly at this point that exigency may be heightened. Although you state that you
will produce Ms. Thompson in March, discovery in this matter has been delayed, and given
the representations you have made regarding her health, we do not feel comfortable unless
we have a court order directing her to appear immediately. We have this concern because
of the track record at hand, as it took Judge Hellerstein granting our Motion to Compel and
issuing an Order, in order to receive a document production to requests that were served
on Plaintiffs in 2019, and then our subsequent request in 2020. There is nothing improper in
requesting that should the Court stay the case, we have the reassurance that an order will
compel Ms. Thompson to be produced forthwith if the stay is lifted. The emails produced on
Friday make a deposition of Ms. Thompson and the non-parties cited therein, all the more
important. They are largely the basis of the request.

Second, there is nothing improper about citing to the emails that you produced without
confidentiality designation in our response. The emails are germane to Defendant’s request
to (a) take the deposition of Ms. Thompson in an exigent manner, and pursuant to court
order to ensure her appearance, and (b) in support of Defendant’s request to extend the
length of time in order to complete discovery, as the production, but particularly Ms.
Thompson’s emails, raise the need to take not only party depositions, but also serve non-
party discovery requests, and take depositions of non-parties, including the friend she was
corresponding with, and perhaps others mentioned in the emails. The Plan as it exists now,
does not provide Mr. Weinstein with closure. Plaintiffs may elect to settle in full, or they may
elect to take 25% of their apportioned lot, and still proceed against Mr. Weinstein, or as
your office has stated in correspondence, the taking of discovery may “jeopardize” their
desire to settle, and they may proceed against Mr. Weinstein in turn. In sum, the emails are
cited to as it is a catalyst to Mr. Weinstein’s request to seek an order to depose Ms.
Thompson immediately should the Court grant your motion and a subsequent lift, and
likewise, the basis upon which Mr. Weinstein seeks to further party, and importantly, non-
party discovery. The time frame of 90 days was selected, as we have envisioned the
volume of non-party depositions your office has noticed, and also in consideration of our
client’s deposition, and expected legal and logistical challenges that may arise in that.
     Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 9 of 11


Hence, as the emails are germane, if not critical, to Mr. Weinstein’s application to the Court,
there is absolutely nothing improper in presenting them to the Court for review, in
determining the application based thereon.

Third, there was no violation of the Local Rules, nor Judge Hellerstein’s rules. The filing
was a response to your Motion to Stay. We simply responded, as is our right. Arguably, that
motion was made in violation of the Rules, as there was no meet and confer process prior
to you making it, nor joint submission. But this is not a “dispute.”   

Please note, that Local Rule 37.2 does not apply here, as Judge Hellerstein’s rules do not
require pre-motion discovery conferences.




Judge Hellerstein’s rules are as follows:




This would apply if there was a “dispute.” However, you have brought a Motion to Stay. We
do not oppose it, yet we seek reassurance to protect our client’s rights by way of court
order, and regardless, you did not meet and confer, nor request to engage in a joint letter to
the Court as per Judge Hellerstein’s rules. But again, this is academic. It is your motion, not
the Defendant, so we did not run afoul of any rule, and this is not addressing a “dispute” it is
simply raising an application to the Court that should a stay be implemented, that due to the
representations you have made regarding Ms. Thompson’s health, and due to the need to
depose her and non-parties based on the emails you have produced without limitation, we
request a court order that she be presented for deposition forthwith, and that the discovery
deadline be extended for a period of time to allow discovery to be taken from the parties,
and non-parties, that have become apparent due to the recent production by Plaintiffs,
including, and perhaps most importantly, the emails of Ms. Thompson, now properly before
the Court for consideration.

That said, as there is nothing improper regarding Mr. Weinstein’s response to Plaintiffs’
Motion to Stay, we will not withdraw it.
      Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 10 of 11



However, of course, should the Court require Mr. Weinstein to refile his response under
seal, we will certainly do so with deference to the Court.

Best,

Imran H. Ansari, Esq.
Partner
Aidala, Bertuna & Kamins PC
546 Fifth Avenue - Sixth Floor
New York, New York 10036
(212) 486-0011
www.aidalalaw.com

Of Counsel to Baratta, Baratta & Aidala LLP

This e-mail transmission, and any documents, files or previous e-mail messages
annexed to it, may contain confidential information that is LEGALLY PRIVILEGED. If
you are not the intended recipient, or a person responsible for delivering it to the
intended recipient, you are hereby notified that any disclosure, copying, distribution or
use of any of the information contained in or annexed to this message is STRICTLY
PROHIBITED. If you have received this transmission in error, please immediately
notify us by reply e-mail at iansari@aidalalaw.com by telephone at (212) 486-0011
and destroy the original transmission and the annexed without reading them or saving
them to disk. Thank you.

From: Lynn Ellenberger <lynn@feganscott.com>
Sent: Tuesday, February 9, 2021 9:30 AM
To: Imran H. Ansari, Esq. <iansari@aidalalaw.com>; Taylor Friedman <tfriedman@aidalalaw.com>;
Michael DiBenedetto <mdibenedetto@aidalalaw.com>
Cc: Elizabeth Fegan <beth@feganscott.com>; Whitney K. Siehl <whitneys@hbsslaw.com>; Brooke
Achua <brooke@feganscott.com>
Subject: Geiss v. The Weinstein Company Holdings, LLC, No. 1:17-cv-09554-AKH

Counsel - In your response to Plaintiff’s motion to stay case, you gratuitously attach an email
from Melissa Thompson while asking that Melissa Thompson’s deposition be taken forthwith
should a stay be granted then lifted (notwithstanding we provided dates of availability). Your
response raises a discovery issue for which you did not confer with us and is in violation of L.
Civ. R. 37.2 and Judge Hellerstein’s Rule 2.E. The filing is intended to harass in violation of the
rules. We intend to move for sanctions if the pleading is not withdrawn by noon eastern
today. - Lynn



Lynn A. Ellenberger | Of Counsel
Fegan Scott LLC
500 Grant St., Suite 2900
      Case 1:17-cv-09554-AKH Document 402-1 Filed 02/09/21 Page 11 of 11


Pittsburgh, PA 15219
Direct: 412.346.4104 | Fax: 312.264.0100
www.feganscott.com
